OFFICEOFTHEATTORNEYGENERALOFTEXAS
                         AUSTIN




                                               May 1, 1939


Ur. L I..Shelton
county AudItor
Johnac~on
        Comty
Cleburne, ~OXAS

Dear Slrr




                                                      8 appronl or

                                             n on the f01lorlng

                                             r riolato a


                                             th road aa-
                                  eat   or   thy   ooart?
                                  in (ping ti.3
                                              end




         "The aountie~ or the stak are hwebp
    de&rwed to have the authority to employ,
    or ptirA1tto be   hAfiOyOd,    SJlyr0ea        oon8truo-
    tion or other meohinery or road equlpunsntin
    the eerrlco of aoil cwumrrcrtion and grewon-
    tion or soil waste through erosion, whemrex
Mr. E. L. Sheltoc, Xag I, 1939, FaRe 2


     In the judment of the county commissioners
     court, entered upon the minutes of the court,
     such machinery or equipment is not demanded
     for the service of building and the up-keep
     of t3e roads of the county; and shall provide
     for compensation to the county road fund, or
     the road fund of any defined distriot or
     aut?;orlzedsubdivision in the county, For
     such employment of road equipment."
          3eotlon 4'0r the same ertiole reads es   roll-2
          “15 the public ecmloe oi ooaservlng
    the soil rertllity or the ua or the eou~ty,
    the oommissioners*court shall hate the
    authority to ooo#eratawith the landowners
    and taxpayers or the 00untJ ln all judloicua
    orforts ror the preserratlonor the proauotive-
    nees ot the sot1 l"romavoidablewaste, and 108s
    or pro&u@Areaesa or agriculturalcrops neoesa-
    ary to the pub110 umlfare, through permlesfon
    to ~110the maohbmry and equIptent that may be
    made eva~lable bf the ccuaty ior suah purpcoeu.
    tier written    aontraat,and the aoumtf~shall
    reaeive from mah lazidouners  and 'taxpayers
    mmpenaaticn, upon such unlfom baais a8 my be
    doged wultable, and proper, ror the occpera-
    tion ertende4 and serv%eer rerwleml, all auoh
    atmperuatfonor runa to the aountp to be p&d
    iato the R&d and BriQge Fund Of the 00t~~ty;
    ana the aotmty comml~ricnera: court may protide
    r0r payrmente from landownersand taxpwers or
    the county atsuah stated intervals aud in
    suoh smount8, as ana when the bounty tams are
    solleotea,as nap be w&p:-$abU,,?or the use
    or the equipment ror the protdation or land8.
    against ocntlneinglmaeasweable~injury through
    no11 eroelon~ priada timt the oemmlssioner,rsl
    aourt or repreaentatitethereor shall not go
    upon the land or any owner to improve, temaoe,
    protect, or dltah such land until requested to
                                                               $43
                                                            m?g
                                                            ..-i.
Mr. E. L. Shelton, b!ag 1, 1639, Page 9


          do so in wrltlng by such owner; and provfied
          further, that the aoabalssioners~oourt or
          representativethcreot shall not be required
          to do such improvin& terraoing, protecting
          and dltchln~ unless.such court shall deter-
          mine that such work ia of so- public benefit
          and said court cleats todo the wmk."
          Seotlon 3 ana Sootion 4 or hrtlole 237a0, Just
quc&ld, olear4 sets forth the manner in which, and the
olroumatenoesaad conditionsunder whioh the paohlnery
bdlm&ng to a aounty of this atate may be used 'forthe
$urpcse of preserving the preduetirenessla agricultural
prcbcts necessary to the publio welfare. Ecwever, we
know or no law, whfeh rould make a comlssioner rho per-
mits thecaaehineryoftheoountyto beuseddthoutmeet-
lag the requlrwti    as set forth in Beations 3 ana 4 of
Art1018 23720, subjeot to pro8eentlcmfcm a penal ofiense.
           We know or a0 authority for a ccmlasloner te
 make spsolal aontraotwork with the'road machinery eS the
 county rlthout the eonsent of the aebrt. FIoweveriit Is
.-ouropinion, t&et by so dolug t&e aoamlssloner.iloes
                                                    not
 violate any penal s$atuta of this atate. r.nterestlng
 questlona lnvolr~ng the ic(lerpretationand entbroeaant
 of eontra&s would natural4 arise as a result of a om-
 tidonsr aotlng dtbout authority in entsrlng into aa
-agreementwith an lndlvldualor lnditlauals,tc use
 county road saohlnery in doing work ror said lnalrl6ual
 or ladlvlduals,but such questions do not arlse'ln your
 request ror an oplnlon in thlq instance.
          In view Cf.the provlslonsof ArtZele SS7i3?of
the Revised Civil Statutes of the.state of Texas, ft i8
our opfntnion
            thst a 00&8810ner does not vlolste a penal
statute of this state la uslag a pick-up bought an&paid
ror out Or oounty funds ln the admlnlstrbtlonor his
business as ocmelsslonerand in going to and from court
meetlnp3.
Mr. 2. L. Zhslton, Jay 1, 1939, Page 4


          Article 23721 of Vernon's Eevised Clvil~L;ta-
tutes of the state of Texss, reads in part as follower
         "The comnlssloners* court 18 hereby
    authorized to allow each comuilasionerto
    purchase a plckyap truok to be used in e*cb
    respective precinot on official business and
    it shall be paid for out of the~Road and
    Bridge Fund of the respeatlre oomlesionera*
    preclnctd, and seoh oommisaioner shall make
    under oath an aotwunt of his expandlttmea
    for auah purpose.*
           Truattingthat the foregoing answers your in-
wirya   am remain




--
ATTORNEY
       GENERA OF -